FILED
                             NOT FOR PUBLICATION                                MAR 31 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                        No. 09-50129

               Plaintiff - Appellee,              D.C. No. 2:07-cr-00903-PSG

   v.
                                                  MEMORANDUM *
 CESAR VALENZUELA-MEJIA,

               Defendant - Appellant.



                     Appeal from the United States District Court
                         for the Central District of California
                     Philip S. Gutierrez, District Judge, Presiding

                              Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Cesar Valenzuela-Mejia appeals from the 120-month sentence imposed

following his guilty-plea conviction for conspiracy to distribute cocaine, in




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

SR/Research
violation of 21 U.S.C. §§ 846, 841 (a)(1), (b)(1)(A). We have jurisdiction pursuant

to 28 U.S.C. § 1291, and we affirm.

         Valenzuela-Mejia contends that the district court erred by relying on

untrustworthy evidence to deny him safety valve relief. This contention is belied

by the record, and the district court did not clearly err when it denied safety valve

relief. See 18 U.S.C. § 3553(f); U.S.S.G. § 5C1.2; see also United States v.

Shrestha, 86 F.3d 935, 938-40 (9th Cir. 1996). Valenzuela-Mejia failed to meet

his burden of proving, by a preponderance of the evidence, that he qualified for

safety valve relief. See United States v. Ajugwo, 82 F.3d 925, 927-29 (9th Cir.

1996).

         AFFIRMED.




SR/Research                                 2                                    09-50129